                                  UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

MAQUET CARDIOVASCULAR LLC,                               )
                                                         )
                 Plaintiff and Counter-Defendant,        )
                                                         )
v.                                                       )       Case No. 20-mc-0203-JWL
                                                         )
ABIOMED, INC, et. al,                                    )
                                                         )
                 Defendants and Counter-Claimants.       )




                                       TRANSFER ORDER

        This matter comes before the court on non-party Timothy R. Maher’s motion to

quash a subpoena served upon him by Maquet Cardiovascular LLC (ECF No. 1). The

underlying litigation is pending in the United States District Court for the District of

Massachusetts, and the subpoena issued from that court. Mr. Maher consents to transfer

of the motion to the District of Massachusetts under Fed. R. Civ. P. 45(f).1 The subpoena

affects two interrelated cases pending before the District of Massachusetts, and Mr. Maher

asserts it frustrates a scheduling order entered in one of the cases. The court finds transfer

will promote judicial efficiency and avoid inconsistent verdicts between courts, and will

therefore transfer this action with the consent of Maher.




        1
            ECF No. 7.
                                               1
O:\ORDERS\20-mc-0203-JWL-1.docx
        IT IS THEREFORE ORDERED that the clerk transfer this matter to the United

States District Court for the District of Massachusetts.

        Dated February 27, 2020, at Kansas City, Kansas.

                                                   s/ James P. O=Hara
                                                  James P. O=Hara
                                                  U.S. Magistrate Judge




                                             2
O:\ORDERS\20-mc-0203-JWL-1.docx
